     Case 5:12-cv-05726-JLS Document 130 Filed 01/31/19 Page 1 of 12
                                                                       1

1                         UNITED STATES DISTRICT COURT

2                       EASTERN DISTRICT OF PENNSYLVANIA

3     JO ANN FONZONE,
                                           Case No. 5:12-cv-05726-JLS
4                    Plaintiff,

5     v.                                   Reading, Pennsylvania
                                           December 12, 2018
6     JOE OTERI, et al,                    2:05 p.m.

7                    Defendants.

8
                      TRANSCRIPT OF CONFERENCE HEARING
9                  BEFORE THE HONORABLE JEFFREY L. SCHMEHL
                     UNITED STATES DISTRICT COURT JUDGE
10

11   APPEARANCES:
     For the Plaintiff:                 Jo Ann Fonzone
12                                      Pro Se
                                        a/k/a Judy McGrath
13
                                        Coleen F. Middleton, Esquire
14                                      (by phone)
                                        Law Offices of Coleen Middleton
15                                      1229 Chestnut Street
                                        PMB 202
16                                      Philadelphia, PA 19107

17   For the Defendants:                Aaron Shotland, Esquire
     (Kelechewiscky, Ortiz,             City of Philadelphia Law Dept.
18   Bee, Kovac)                        1515 Arch Street, 14th Floor
                                        Philadelphia, PA 19102
19
     Court Recorder:                    Teri I. Lefkowith
20
     Transcription Service:             Chris Hwang
21                                      Abba Reporting
                                        PO Box 223282
22                                      Chantilly, Virginia      20153

23

24
     Proceedings recorded by electronic sound recording;
25   transcript produced by transcription service.
     Case 5:12-cv-05726-JLS Document 130 Filed 01/31/19 Page 2 of 12
                                                                       2

1          (Call to order at 2:05 p.m.)

2                 THE CLERK:   All rise.    Court is now in session, the

3    Honorable Jeffrey L. Schmehl presiding.          Thank you.

4                 THE COURT:     Good afternoon, everyone.

5                 MR. SHOTLAND:    Good afternoon, Your Honor.

6                 MS. FONZONE:     Good afternoon.

7                 THE COURT:     This is the case of essentially Fonzone,

8    Jo Ann Fonzone, who's present, correct?

9                 MS. FONZONE:     Yes, Your Honor.

10                THE COURT:     And you're representing yourself,

11   correct?

12                MS. FONZONE:     No, I was --

13                THE COURT:     Well, you are, but go ahead.

14                MS. FONZONE:     No, I retained counsel and I was just

15   made aware just a short time ago, she couldn't make it here

16   today.     I have her phone number if, you know, if you'd like --

17                THE COURT:     Okay, what is her name and phone number?

18                MS. FONZONE:     Her name is Coleen Middleton in

19   Philadelphia, phone number (215) 205-1195.          She's available for

20   the Court today if --

21                THE COURT:     Okay, thank you.

22                MS. FONZONE:     -- you'd like to --

23                THE COURT:     We may call her.    This case was filed in

24   2012.    It's the oldest case we have.       The Defendants that are

25   left are Officer Kelechewiscky and Officer Ortiz; is that
     Case 5:12-cv-05726-JLS Document 130 Filed 01/31/19 Page 3 of 12
                                                                       3

1    correct?

2                MR. SHOTLAND:     Yes, Your Honor.

3                THE COURT:    And --

4                MS. FONZONE:     Well, I object, Your Honor --

5                THE COURT:     Well --

6                MR. SHOTLAND:     Ortiz, Bee, Kovac --

7                THE COURT:     Oh, and then Officer Bee and Officer

8    Kovac.

9                MR. SHOTLAND:     Yeah.

10               THE COURT:     There's four police officers left.

11   Everybody else has been terminated by --

12               MS. FONZONE:     That's not correct, Your Honor.          The

13   operative --

14               THE COURT:     Well, that's what the --

15               MS. FONZONE:     -- complaint is July 7th of 2015.

16   There were more Defendants.        The fact that they have not

17   answered because counsel is in denial about them being

18   Defendants, it's, you know, it's just untrue.

19               THE COURT:    Well, Judge Davis' order terminated

20   everybody else and did not add any defendant --

21               MS. FONZONE:     That's not true.    The operative

22   complaint, according to Judge Davis, is July 7th of 2015.              I

23   really need to request a continuance, because I did retain

24   counsel and she couldn't be here today.

25               THE COURT:     All right.
     Case 5:12-cv-05726-JLS Document 130 Filed 01/31/19 Page 4 of 12
                                                                       4

1                MS. FONZONE:     I was just notified about a half hour

2    ago.

3                THE COURT:     Counsel, you -- identify yourself for the

4    record?

5                MR. SHOTLAND:     Aaron Shotland on behalf of the

6    Defendants, the remaining Defendants.

7                THE COURT:     Okay, and you work for the City of

8    Philadelphia Law Department?

9                MR. SHOTLAND:     Yes.

10               THE COURT:     My understanding is the only claim that

11   remains is an excessive force claim.         Is that your

12   understanding?

13               MR. SHOTLAND:     There's a few claims.     It's excessive

14   force, essentially like a -- an illegal seizure.            There's a

15   couple, but they're all relating to the arrests and the

16   interaction at the Phillies game of Ms. Fonzone.

17               THE COURT:     In the ballpark or outside the ballpark?

18               MR. SHOTLAND:     In the ballpark.

19               MS. FONZONE:     I was a business invitee, Your Honor.

20   Again --

21               THE COURT:     I understand that.    We're not -- we're

22   trying to -- I want to schedule this case for trial.

23               MS. FONZONE:     Well, as I said, I retained other

24   counsel, because I feel like I'm being, you know, pushed

25   through and it's unfair to --
     Case 5:12-cv-05726-JLS Document 130 Filed 01/31/19 Page 5 of 12
                                                                       5

1                THE COURT:     Pushed through?

2                MS. FONZONE:     Yes.

3                THE COURT:     This is the slowest case in the history

4    of the Eastern District.

5                MS. FONZONE:     No, well, if, you know, if -- I had to

6    request many continuances because I'm wearing four hats, Your

7    Honor.   Plaintiff, attorney, victim, witness.         I had surgery

8    on -- major spine surgery.

9                THE COURT:     Well, that's only because you either

10   chose not to get an attorney --

11               MS. FONZONE:     That's not true.

12               THE COURT:    -- couldn't find an attorney --

13               MS. FONZONE:     It's difficult.

14               THE COURT:    -- couldn't agree with an attorney --

15               MS. FONZONE:     That's not true at all.

16               THE COURT:    -- don't have an attorney.       You still --

17               MS. FONZONE:     And, you know, I strongly object to

18   this.    It's difficult to find an attorney once one attorney

19   starts a case.     I had no knowledge Mr. Bailey was going to

20   withdraw.

21               THE COURT:    You made no attempts to settle this case.

22               MS. FONZONE:     I'm not going to be pushed into a

23   settlement.     I was disabled by these injuries, Your Honor,

24   respectfully.     Here's a list of my injuries.

25               THE COURT:     Well, why can't the case go to trial?
     Case 5:12-cv-05726-JLS Document 130 Filed 01/31/19 Page 6 of 12
                                                                       6

1                MS. FONZONE:     I'm not saying that it can't.        I'm

2    saying --

3                THE COURT:    All right, why can't I --

4                MS. FONZONE:     -- I retained counsel to help me.

5                THE COURT:    -- why can't I schedule a --

6                MS. FONZONE:     She could not be here today.

7                THE COURT:    -- why can't I schedule a trial for March

8    or April?

9                MS. FONZONE:     I'm not going to schedule anything

10   without, you know, being able to confer with my counsel, who

11   was supposed to be here today and unforeseen circumstances.                  I

12   was notified like a half hour before I got here.

13               THE COURT:     She could enter her appearance.

14               MS. FONZONE:     Excuse me?

15               THE COURT:     She could have entered her appearance.

16   She could do that just simply with -- take her two minutes on

17   the computer.    To enter her apperance --

18               MS. FONZONE:     She said, you know, she said --

19               THE COURT:    -- on your behalf on the record.

20               MS. FONZONE:     -- she'd give you her phone number.

21               THE COURT:     She could have entered her appearance on

22   your behalf on the record.       All right, let's call her.           Dial

23   the number.

24               MS. FONZONE:     Do you want me to dial it?

25               THE COURT:     No, we're dialing it.
     Case 5:12-cv-05726-JLS Document 130 Filed 01/31/19 Page 7 of 12
                                                                       7

1                 MS. FONZONE:     Oh.

2                 THE COURT:   Court firm -- phones.      Going to be on the

3    record.   1-215-205 -- 1-215-205-1195.        All right, do you need

4    me to repeat it again?

5                 THE CLERK:     I have it.

6          (Dialing)

7                 Hello, this is Judge Schmehl's clerk.        We're in the

8    courtroom.    We're going to put you on speakerphone?         Okay, hold

9    on.

10                Okay, are you there?

11                MS. MIDDLETON:     Hi, yes, good afternoon.

12                THE COURT:     Good afternoon, this is Judge Jeffrey

13   Schmehl, District Court Judge for the Eastern District of

14   Pennsylvania.     We are here today in the case of Jo Ann Fonzone

15   versus at least four Philadelphia police officers.

16                It is case 5726 of 2012.      This is simply just a case

17   management pre-trial conference.         Are you Colleen Middleton?

18                MS. MIDDLETON:     Yes, Your Honor, I am.

19                THE COURT:     And do you plan on representing the

20   Plaintiff in this case?

21                MS. MIDDLETON:     I do, Your Honor.

22                THE COURT:     All right, that's all I needed to hear.

23   I will continue this case for at least 30 days or more, but you

24   are to enter your appearance as soon as possible and then we

25   will have another conference.
     Case 5:12-cv-05726-JLS Document 130 Filed 01/31/19 Page 8 of 12
                                                                       8

1                Once you have entered your appearance, become

2    familiar with the case, then you can come up here and meet with

3    me and Defense counsel.

4                MS. MIDDLETON:     I appreciate that, Your Honor.         Thank

5    you very much.

6                THE COURT:     All right, is there anything else you

7    would like to add today?

8                MS. MIDDLETON:     Not at this time, Your Honor.

9                THE COURT:     Is there anything else you would like to

10   put on the record, Mr. Shotland?

11               MR. SHOTLAND:     The only issue, as I understand that

12   Your Honor would like to schedule trial, one of the Defendants,

13   who's no longer a police officer, he's retired, living in

14   either North Carolina or Florida.

15               I know he suffers from some medical issues.           When he

16   does testify in this case, he will need to testify -- he's not

17   going to be able to come up and testify live.          He's going to

18   need to testify on video.       I just wanted to make the Court

19   aware.

20               THE COURT:     All right, well, the Court will certainly

21   accommodate him for that.

22               MS. FONZONE:     I'd like to reply to that, Your Honor.

23               THE COURT:     It's not unusual.

24               MS. FONZONE:     I did request in my discovery medical

25   records of that officer, I think that he's talking about,
     Case 5:12-cv-05726-JLS Document 130 Filed 01/31/19 Page 9 of 12
                                                                       9

1    Kelechewiscky, the one that seriously injured and caused me

2    heart conditions.     So I'd like to see those medical records of

3    him -- of his.

4                THE COURT:     All right.

5                MS. FONZONE:     They have failed to comply with --

6                THE COURT:     You don't need to see --

7                MS. FONZONE:     -- any of my discovery --

8                THE COURT:     You don't need to see --

9                MS. FONZONE:     -- interrogatories.

10               THE COURT:    -- medical records.      You need a doctor's

11   report saying he's unable to travel.         That's all you need to

12   see, all right?

13               Has his deposition ever been taken in this case?

14               MS. FONZONE:     No, it's going to be, though.

15               MR. SHOTLAND:     No, Your Honor.

16               THE COURT:    Okay, well, I've got into this case late,

17   so if your attorney needs another continuance, you know, she

18   can make the case for it, but I'm not sure when I got this

19   case, but it's pretty much been sitting around since I got it.

20   And you know, I want to make some steps towards resolving it,

21   either one way or another.

22               MS. FONZONE:     And the lead Defendant --

23               THE COURT:     Towards a settlement or a trial.

24               MS. FONZONE:     -- the lead Defendant Joseph Oteri is

25   in this case, Your Honor.
     Case 5:12-cv-05726-JLS Document 130 Filed 01/31/19 Page 10 of 12
                                                                        10

1                THE COURT:     He's not in this case.

2                MS. FONZONE:     Yes, he is.

3                THE COURT:     Well, it says terminated, June --

4                MS. FONZONE:     The operative complaint is July 7th --

5                THE COURT:     All right.

6                MS. FONZONE:     -- according to Judge Davis.

7                THE COURT:     We will review that.     We're not going to

8    argue that now.

9                Ms. Middleton, are you still there?

10               MS. MIDDLETON:     I am, Your Honor, and we'll take

11   steps to get this moving.

12               THE COURT:     Okay.    Okay, and I will give you all the

13   reasonable time you need if you enter your appearance.

14               MS. MIDDLETON:     I appreciate that very much, Your

15   Honor.

16               THE COURT:     All right, with that being said, I think

17   we're done for today.      We're going to let Ms. Middleton enter

18   her appearance, and review the file, and file whatever motions

19   or requests she thinks is appropriate under the circumstances.

20               And then the Court will deal with it, just like it

21   deals with any other case.         So I will set up some sort of

22   hearing like this in the future and we can discuss the

23   management of the case at that time.

24               And I intend to schedule a full case management order

25   at that time, letting in end of depositions and end of motions,
     Case 5:12-cv-05726-JLS Document 130 Filed 01/31/19 Page 11 of 12
                                                                        11

1    pre-trial, a jury selection, and a trial date.           All right?

2                Okay, with that said, Court is adjourned for today.

3    Thank you all.

4                MR. SHOTLAND:     Thank you, Your Honor.

5                MS. FONZONE:     Thank you.

6                MS. MIDDLETON:     Thank you, Your Honor.

7          (Proceedings concluded at 2:15 p.m.)

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 5:12-cv-05726-JLS Document 130 Filed 01/31/19 Page 12 of 12
                                                                        12

1                                    CERTIFICATE

2

3

4                I, Chris Hwang, court approved transcriber, certify

5    that the foregoing is a correct transcript from the official

6    electronic sound recording of the proceedings in the above-

7    entitled matter.

8

9

10

11

12

13               __________________            January 23, 2019

14               Chris Hwang                   Date

15               Transcriber

16

17

18

19

20

21

22

23

24

25
